
	
		I
		112th CONGRESS
		1st Session
		H. R. 220
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title II of the Social Security Act and the
		  Internal Revenue Code of 1986 to protect the integrity and confidentiality of
		  Social Security account numbers issued under such title, to prohibit the
		  establishment in the Federal Government of any uniform national identifying
		  number, and to prohibit Federal agencies from imposing standards for
		  identification of individuals on other agencies or persons.
	
	
		1.Short titleThis Act may be cited as the
			 Identity Theft Prevention Act of
			 2011.
		2.Restrictions on
			 the use of the social security account number
			(a)Repeal of
			 provisions authorizing certain usages of the Social Security account
			 NumberSection 205(c)(2) of the Social Security Act (42 U.S.C. 405(c)(2)) is
			 amended—
				(1)in subparagraph
			 (C), by striking (C)(i) It is the policy and all that follows
			 through clause (vi);
				(2)by striking
			 subparagraphs (C)(ix), (E), and (H); and
				(3)by redesignating
			 subparagraphs (F) and (G) as subparagraphs (E) and (F), respectively.
				(b)New rules
			 applicable to social security account numbersSection 205(c)(2)
			 of such Act is amended further—
				(1)by inserting after
			 subparagraph (B) the following:
					
						(C)(i)All social security
				account numbers issued under this subsection shall be randomly
				generated.
							(ii)Except as otherwise provided in this
				paragraph—
								(I)the social security account number
				issued under this subsection to any individual shall be the exclusive property
				of such individual, and
								(II)the Social Security Administration
				shall not divulge the social security account number issued to any individual
				under this subsection to any agency or instrumentality of the Federal
				Government, to any State, political subdivision of a State, or agency or
				instrumentality of a State or political subdivision thereof, or to any other
				individual.
								(iii)Clause (ii) shall not apply with
				respect to the use of the social security account number as an identifying
				number to the extent provided in section 6109(d) of the Internal Revenue Code
				of 1986 (relating to use of the social security account number for social
				security and related purposes).
							;
				and
				(2)by redesignating
			 clauses (vii) and (viii) of subparagraph (C) as clauses (iv) and (v),
			 respectively.
				(c)Use of social
			 security account numbers under Internal Revenue CodeSubsection
			 (d) of section 6109 of the Internal Revenue Code of 1986 is amended—
				(1)in the heading, by
			 inserting for social
			 security and related purposes after
			 number; and
				(2)by striking
			 this title and inserting section 86, chapter 2, and
			 subtitle C of this title.
				(d)Effective dates
			 and related rules
				(1)Effective
			 datesNot later than 60 days after the date of the enactment of
			 this Act, the Commissioner of Social Security shall publish in the Federal
			 Register the date determined by the Commissioner, in consultation with the
			 Secretary of the Treasury, to be the earliest date thereafter by which
			 implementation of the amendments made by this section is practicable. The
			 amendments made by subsection (a) shall take effect on the earlier of such date
			 or the date which occurs 5 years after the date of the enactment of this Act.
			 The amendments made by subsection (b) shall apply with respect to social
			 security account numbers issued on or after such earlier date. The amendments
			 made by subsection (c) shall apply with respect to calendar quarters and
			 taxable years beginning on or after such earlier date.
				(2)Reissuance of
			 numbersThe Commissioner of Social Security shall ensure that,
			 not later than 5 years after the date of the enactment of this Act, all
			 individuals who have been issued social security account numbers under section
			 205(c) of the Social Security Act as
			 of the date prior to the earlier date specified in paragraph (1) are issued new
			 social security account numbers in accordance with such section as amended by
			 this section. Upon issuance of such new social security account numbers, any
			 social security account numbers issued to such individuals prior to such
			 earlier date specified in paragraph (1) shall be null and void and subject to
			 the requirements of section 205(c)(2)(C)(ii)(II) of such Act, as amended by
			 this section. Nothing in this section or the amendments made thereby shall be
			 construed to preclude the Social Security Administration and the Secretary of
			 the Treasury from cross-referencing such social security account numbers newly
			 issued to individuals pursuant to this paragraph to the former social security
			 account numbers of such individuals for purposes of administering title II or
			 title XVI of such Act or administering the Internal Revenue Code of 1986 in
			 connection with section 86, chapter 2, and subtitle C thereof.
				3.Conforming
			 amendments to the Privacy Act of 1974
			(a)In
			 generalSection 7 of the Privacy Act of 1974 (5 U.S.C. 552a note,
			 88 Stat. 1909) is amended—
				(1)in subsection (a),
			 by striking paragraph (2) and inserting the following:
					
						(2)The provisions of paragraph (1) of
				this subsection shall not apply with respect to any disclosure which is
				required under regulations of the Commissioner of Social Security pursuant to
				section 205(c)(2) of the Social Security Act or under regulations of the
				Secretary of the Treasury pursuant to section 6109(d) of the Internal Revenue
				Code of 1986.
						;
				and
				(2)by striking
			 subsection (b) and inserting the following:
					
						(b)Except with
				respect to disclosures described in subsection (a)(2), no agency or
				instrumentality of the Federal Government, a State, a political subdivision of
				a State, or any combination of the foregoing may request an individual to
				disclose his social security account number, on either a mandatory or voluntary
				basis.
						.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 earlier date specified in section 2(d)(1).
			4.Prohibition of
			 government-wide uniform identifying numbers
			(a)In
			 generalExcept as authorized under section 205(c)(2) of the
			 Social Security Act, any two agencies
			 or instrumentalities of the Federal Government may not implement the same
			 identifying number with respect to any individual.
			(b)Identifying
			 numbersFor purposes of this section—
				(1)the term
			 identifying number with respect to an individual means any
			 combination of alpha-numeric symbols which serves to identify such individual,
			 and
				(2)any identifying
			 number and any one or more derivatives of such number shall be treated as the
			 same identifying number.
				(c)Effective
			 dateThe provisions of this section shall take effect January 1,
			 2012.
			5.Prohibition of
			 government-established identifiers
			(a)In
			 generalSubject to subsection (b), a Federal agency may
			 not—
				(1)establish or
			 mandate a uniform standard for identification of an individual that is required
			 to be used by any other Federal agency, a State agency, or a private person for
			 any purpose other than the purpose of conducting the authorized activities of
			 the Federal agency establishing or mandating the standard; or
				(2)condition receipt
			 of any Federal grant or contract or other Federal funding on the adoption, by a
			 State, a State agency, or a political subdivision of a State, of a uniform
			 standard for identification of an individual.
				(b)Transactions
			 between private personsNotwithstanding subsection (a), a Federal
			 agency may not establish or mandate a uniform standard for identification of an
			 individual that is required to be used within the agency, or by any other
			 Federal agency, a State agency, or a private person, for the purpose of—
				(1)investigating,
			 monitoring, overseeing, or otherwise regulating a transaction to which the
			 Federal Government is not a party; or
				(2)administrative
			 simplification.
				(c)Conformity of
			 other lawsAny provision of
			 Federal law enacted on or before the date of the enactment of this Act is
			 superseded by this section to the extent that such provision is inconsistent
			 with subsection (a) or (b), including sections 1173(b) and 1177(a)(1) of the
			 Social Security Act (42 U.S.C.
			 1320d–2(b); 42 U.S.C. 1320d–6(a)(1)) and subtitle B of title VII of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458),
			 and, to the extent that any provision of Federal law enacted after such date is
			 inconsistent with subsection (a) or (b), such provision shall be effective only
			 if it specifically cross-refers to such subsection.
			(d)DefinitionsFor
			 purposes of this section:
				(1)AgencyThe
			 term agency means any of the following:
					(A)An Executive
			 agency (as defined in section 105 of title 5, United States Code).
					(B)A military
			 department (as defined in section 102 of such title).
					(C)An agency in the
			 executive branch of a State government.
					(D)An agency in the
			 legislative branch of the Government of the United States or a State
			 government.
					(E)An agency in the
			 judicial branch of the Government of the United States or a State
			 government.
					(2)StateThe
			 term State means any of the several States, the District of
			 Columbia, the Virgin Islands, the Commonwealth of Puerto Rico, Guam, American
			 Samoa, the Commonwealth of the Northern Mariana Islands, the Republic of the
			 Marshall Islands, the Federated States of Micronesia, or the Republic of
			 Palau.
				(e)Effective
			 dateThe provisions of this section shall take effect January 1,
			 2012.
			
